Citation Nr: 0711977	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  99-04 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating greater than 10 percent for 
degenerative arthritis of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and T.H.


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to 
March 1992.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In that rating decision, in pertinent 
part, the RO granted service connection for degenerative 
arthritis of the lumbar spine and assigned a 10 percent 
rating effective from March 1995.  The veteran's disagreement 
with the 10 percent rating led to this appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a decision dated in December 2005, the Board denied the 
veteran's claim of entitlement to an initial rating greater 
than 10 percent for degenerative arthritis of the lumbar 
spine.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In an order dated in 
February 2007, the Court granted a joint motion of the 
parties to vacate the Board's decision and remanded the claim 
for readjudication by the Board.  

The joint motion indicates that the Board did not adequately 
discuss whether a higher disability evaluation is warranted 
on the basis of additional functional loss due to weakness, 
fatigability, incoordination, or pain on movement pursuant 
to 38 C.F.R. § 4.40 and § 4.45.  In particular, the joint 
motion noted that essentially no discussion was provided 
regarding the impact of fatigue or lack of endurance on range 
of spine motion or on spinal function.  The joint motion also 
noted that with respect to spine motion there was no 
discussion addressing at what point pain begins and ends, nor 
did it find adequate consideration of 38 C.F.R. § 4.59 
concerning recognition of painful motion as productive of 
disability.  

In order to adequately address the concerns expressed by the 
parties in the joint motion, it is the judgment of the Board 
that the veteran should be provided and additional physical 
examination.  

The veteran has argued that he is unable to work due to his 
low back disability, and at the May 2000 hearing, he 
testified that he has constant pain in his back.  He 
testified that he used to be able to work as a truck driver, 
but could no longer do that because if he sat for about 20 to 
30 minutes in a truck, his back became "real bad."  He 
testified that he had been trained as a mechanic but can no 
longer do that kind of work because of his back problems.  

In view of the veteran's statements, a medical opinion is 
needed regarding whether the veteran's service-connected 
arthritis of the lumbar spine causes marked interference with 
employment.  Also needed is inquiry regarding whether such 
disability has necessitated additional treatment, the records 
of which should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for his service-connected low 
back disability since July 2005.  With 
any necessary authorization from the 
veteran, attempt to obtain copies of 
pertinent treatment records identified by 
him in response to this request.  

Also, request that the veteran submit any 
evidence in his possession not submitted 
previously that pertains to his claim of 
entitlement to an initial rating greater 
than 10 percent for degenerative 
arthritis of the lumbar spine.  

2.  When the above evidence, if any, has 
been secured and associated with the 
claims folder, schedule the veteran for a 
VA orthopedic examination to determine 
the current severity of the service-
connected degenerative arthritis of the 
lumbar spine.  All indicated testing 
should be conducted.  The claims folder 
and a copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination and that 
it was available for review should be 
noted in the examination report.  The 
examiner is requested to record pertinent 
medical complaints, symptoms, and 
clinical findings.  

The examiner should provide results of 
range of motion testing for the low back.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and the examiner should identify 
and state at what point pain begins and 
ends.  The examiner should address 
whether and to what extent there is 
likely to be additional range of motion 
loss due to any of the following: (1) 
pain on use, including during flare-ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain limits functional ability during 
flare-ups or with activity.  All 
limitation of function must be 
identified.  If there is no pain, no 
limitation of motion, and/or no 
limitation of function, such facts must 
be noted in the report.  

The examiner should note whether the 
veteran's complaints of pain or other 
symptomatology are not in accord with 
physical findings on examination.  If the 
physician is unable to render any opinion 
sought, it should be so indicated on the 
record and the reasons therefore should 
be noted.  The factors upon which any 
medical opinion is based must be set 
forth for the record.  

The examiner should provide an opinion as 
to whether the findings present an 
exceptional or unusual disability picture 
and whether symptoms of the service-
connected degenerative arthritis of the 
lumbar spine markedly interfere with 
employment of the veteran.  

3.  Thereafter, review the claims file 
and ensure that all development actions, 
including the examination and opinions, 
have been conducted and completed in 
full.  If any development is incomplete, 
take appropriate corrective action. 

4.  Then, review the entire evidentiary 
record and readjudicate entitlement to an 
initial rating greater than 10 percent 
for degenerative arthritis of the lumbar 
spine, to include consideration of 38 
C.F.R. §§ 4.40, 4.45, 4.59 and the 
holdings in DeLuca v. Brown, 8 Vet. App. 
202 (1995).  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  Finally, 
consider whether the case should be 
referred to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration under 38 
C.F.R. § 3.321(b)(1).  

If the benefit sought is not granted to 
the veteran's satisfaction, issue an 
appropriate supplemental statement of the 
case and provide the veteran and his 
attorney the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



